Exhibit (a)(1)(iv)(a) Form of Notice of Withdrawal of Tender NOTICE OF WITHDRAWAL OF TENDER Regarding Class A Units and Class I Units of CPG CARLYLE FUND, LLC (formerly, CPG Carlyle Private Equity Fund, LLC) Tendered Pursuant to the Offer to Purchase Dated September 25, 2015 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY UMB FUND SERVICES, INC. EITHER BY MAIL OR BY FAX BY, THE END OF THE DAY ON FRIDAY, OCTOBER 23, 2015, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED. Complete This Notice Of Withdrawal And Fax Or Mail To: CPG Carlyle Fund, LLC c/o UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, Wisconsin 53212 Attn:Tender Offer Administrator Fax:(816) 860-3140 For additional information: Phone:(212) 317-9200 To assure good delivery, please send this Notice of Withdrawal to UMB Fund Services, Inc. and not to your broker or dealer or financial advisor. CPG CARLYLE FUND, LLC You are responsible for confirming that this Notice is received by UMB Fund Services, Inc. To assure good delivery, please send this page to UMB Fund Services, Inc. and not to your broker or dealer or financial advisor. If you fail to confirm receipt of this Notice, there can be no assurance that your withdrawal will be honored by the Fund. Ladies and Gentlemen: Please withdraw the tender previously submitted by the undersigned in a Letter of Transmittal. FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification) / Date Print Name of Investor: Joint Tenant Signature: (If joint tenants, both must sign.) (Signature of Owner(s) Exactly as Appeared on Investor Certification) / Date Print Name of Joint Tenant: FOR OTHER INVESTORS: Print Name of Investor: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification) / Date Print Name of Signatory and Title: Co-Signatory if necessary: (Signature of Owner(s) Exactly as Appeared on Investor Certification) / Date Print Name of Co-Signatory and Title:
